Title: To George Washington from Ralph Pomeroy, 8 April 1781
From: Pomeroy, Ralph
To: Washington, George


                        
                            Sir.
                            Hartford 8th April 1781.
                        
                        I was informed last Evening by the Post Rider who returned from Fishkills to this place, that A Fishkills
                            Mail had the week before been taken by the Enemy on its way to Philadelphia. A Letter of which the enclosed is a Copy I
                            believe was in that Mail, which I wrote and sent by that Post addressed to Col Timothy Pickering Quarter Master General
                            at Philadelphia, in answer to one received from him therein referred to.
                        It distresses me greatly that duty obliges me to trouble your Excellency on Such an Occasion, and should it
                            be judged that the Intelligence gained from that Letter may injure our American Affairs, I should be Still more unhappy. I
                            have the Honour to be your Excellency’s most obedient Servant
                        
                            Ralph Pomeroy.
                            Dep. Quar. Master for the State of Connecticut.

                        
                     Enclosure
                                                
                            
                                Sir,
                                Hartford March 25. 1781
                            
                            Your Letter of March 13th I have just now receiv’d On the rect of your instructions pr Majr Cogswell
                                respecting hiring Ox Teams the requisition was advertised in our NewsPapers; in Consequence of which numbers soon
                                apply’d, who insisted upon higher terms than nine shillings pr day, upon which they were desired to meet on the first
                                of March to treat further about the matter, when there appeared enough to Contract, but they still insisted upon
                                twelve shillings pr day, & I refused to Offer more than nine, and apply’d to the General Assembly, who took
                                the matter up, and after six days debate resolved not to act in it. The 15th day of March was then appointed for the
                                Conductors to come in, since which, there have appeared the number wanted, and I have enter’d into the Articles, a
                                Copy of which I now inclose, and thought myself happy in thus compleating a matter of such magnitude.
                            I was rather induced by the Advice of Colo. Wadsworth, representing that he daily expected Orders to take
                                up great numbers of Ox Teams for transportation, to serve with the Army of France, which would infallably interfere
                                with your intentions. Colo. Hubbard also was clearly of opinion I had best by all means to Contract. Accordingly I
                                have agreed for ten shillings pr day for the Teams & Drivers—In all this I had no idea of purchasing;
                                however, I believe purchases may well be made after the Teams enter the service (as they will be appriz’d) provided
                                Money can be rais’d, of which the Owners should be kept ignorant until the terms are offerd, for there is nothing can
                                exceed their diffidence in Public Promises.
                            By the last Post I receiv’d a Letter from Colo. Hatch at Boston, dated the
                                    10th inst. (which I now answer pr Post) informing me that he has not been
                                able to engage any Teams in that State & that the pay was too low, and must be rais’d.
                            I have now a Thousand Cart loads of Provisions put up in this State, the whole nearly ready for
                                transportation to our Army after which, I have put on and have now moving, thirteen hundred Barrels:
                                have involv’d myself in employing Artificers, such as Smiths, Carpenters, Coopers, Packers
                                &c. at this Post which was intirely destitute of all resources, and am now at a perfect stand for some Articles such as Iron, Coal &c.—Have many applications from
                                Colo. Hughes for supplies. which am by no means able to comply with. Have only and that with difficulty procured 1500
                                    lb. of pink.
                            I have sent on 23 Cart loads of Rum & Cloathing, by requisitions from the Asst D.Q. Master of that
                                State from Springfield to Newburgh, and have never from the beginning been furnish’d with one farthing of
                                    Cash.
                            The Orders on the Loan Office are still on hand and I have no
                                prospect of their being speedily answer’d—What little I have done has been by very particular address to the  on the several Towns, with whom I have open’d an extensive Correspondence representing the
                                most pressing occasions and begging their favorable assistance and Exertions.
                            I have kept an Assistant constantly employ’d in Riding. An expence we are not able to
                                bear. Your Certificates obtain as Credit in this Country. I’m somewhat at a loss to Account for it.
                            Our Government have come into no measures for supplying any Money for this Department; on which Account
                                pray let a little Money be order’d if Possible.
                            I have inclos’d to Major Platt an Account of Sums advanc’d a number of Conductors of Ox Teams employ’d
                                last Winter—As they were for the Army at large, beg their Accounts may be adjusted & settled at your Office and
                                the sums remitted here.  Their Accounts amount to.
                            There are many Circumstances which render it extremely inconvenient for me to settle their Accounts.
                            The Horses in Colo. Hubbards hands I have heard of, and agreed with Capt’s. Seymour,
                                with Colo. Hubbards consent to make out a Return & description of them a month ago, which he has hitherto
                                neglected—It is said there are eighty-eight, dispersed through many Towns in Litchfield County—By what I can learn,
                                there are not more than one in ten which ever were or ever will be proper for public service; and they were put out on
                                such conditions that they cannot be taken from the possessors hands until the money be paid for wintering them.
                            The Post at Bulls falls is determin’d upon for the western Magazine for this State: as
                                nothing is there, it will require some Money to make it proper for the reception of Stores—The Bridge which was
                                broken, I have found means to have repair’d—The Stores, I suppose, which are worth it, must be
                                removed from Danbury, Litchfield & elsewhere—Would it not be proper, that the Park of Artillery with the Guard,
                                be removed from Litchfield with the Issuing Commissary, as it is highly improper to multiply Posts, when so little
                                Provision is made for the support of a few. I am sir, your very Humble Servant
                            
                                Ralph Pomeroy,
                                D.Q. Master
                            
                            
                                Copy
                            
                        
                        
                    